40 So.3d 494 (2010)
STATE of Louisiana
v.
Barry CIRTAIN.
No. 10-140.
Court of Appeal of Louisiana, Third Circuit.
June 2, 2010.
Hon. Hebert Todd Nesom, District Attorney, 33rd JDC, Hon. Roderick Gregory Bertrand, Asst. District Attorney, 33rd JDC, Oberlin, LA, for Appellee, State of Louisiana.
Chad B. Guidry, Attorney at Law, Kinder, LA, for Appellant, Barry Cirtain.
Court composed of JOHN D. SAUNDERS, MARC T. AMY, and JAMES T. GENOVESE, Judges.
AMY, J.
On September 17, 2009, after a bench trial, the trial court convicted the Defendant, Barry Cirtain, of second offense driving while intoxicated, a violation of La.R.S. 14:98, and simple obstruction of a highway, a violation of La.R.S. 14:97. The trial court then sentenced the Defendant on November 30, 2009, to six months in the parish jail, with all but 48 hours suspended, to be served without benefit of probation, parole or suspension of sentence. Defendant filed a Motion for Appeal on December 4, 2009, and the trial court granted that appeal. Thereafter, this court issued a rule to show cause why the appeal should not be dismissed as not appealable. In response, the Defendant filed a motion in this court acknowledging that he was not entitled to an appeal and requesting that this court convert his improperly filed appeal to a writ application.
The judgment at issue is not appealable. La.Code Crim.P. art. 912.1. That being the case, we hereby dismiss the Defendant's appeal. However, the Defendant may seek supervisory writs within thirty days of the date of this decision. The Defendant is not required to file a notice of intent to seek writs nor obtain an order *495 from the trial court setting a return date as is generally required by Uniform RulesCourts of Appeal, Rule 4-3. We construe the motion for appeal as a timely filed notice of intent to seek a supervisory writ.
APPEAL DISMISSED. THE DEFENDANT IS PERMITTED TO FILE AN APPLICATION FOR SUPERVISORY WRITS WITHIN THIRTY DAYS OF THE DATE OF THIS OPINION.